DETAILED ACTION
Election/Restrictions
Applicant’s election without specifying traverse of a single method in the reply filed on 2/15/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
The elected species read upon claims 1-2, 4, 8-9, 11, 13, 16, 19-20 and 22.  Claims 5 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 8-9, 11, 13, 19-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al (US 2010/0273892 – provided in Applicant’s IDS dated 3/22/2021) in view of Okun et al (J Biol Chem 277:14674-14680, 2002 – provided in Applicant’s IDS dated 3/22/2021).
Instant claim 1 is drawn to a method of treating methylmalonic aciduria (as elected by Applicant (claim 2)) in an individual, comprising administering a therapeutically effective amount of alpha-tocotrienol quinone (more specifically, in a composition comprising 50 mg to 400 mg alpha-tocotrienol quinone and further comprising one or more pharmaceutical carriers/excipients (claim 9)) to an individual suffering from methylmalonic aciduria.  
As thus summarized, the elected invention reads on claims 1-2 and 9.
Miller et al teach “[a] formulation, comprising an ophthalmically effective amount of one or more tocotrienol quinones, particularly of alpha-tocotrienol quinone” (Abstract) which is a known derivative of Vitamin E distinct from alpha-tocopherol (Paragraph 0030) in an amount of “up to about 400… mg total” (Paragraph 0152), said formulation “additionally comprising a pharmaceutically or ophthalmically acceptable vehicle” (Paragraph 0033), for “the treatment of mitochondrial diseases” (Paragraph 0038; see also Paragraph 0043) and “ocular symptoms associated with mitochondrial myopathies” (Abstract) including, for example, “Complex II deficiency” (Paragraph 0003; see also Paragraph 0061: “the invention relates to the use of a formulation comprising alpha-tocotrienol quinone to… stop the progression of, or reverse, the loss of vision of a patient suffering from... Complex II deficiency").  As further taught by Miller et al
However, Miller et al do not teach the treatment of methylmalonic aciduria.
Yet, as taught by Okun et al, “[m]ethylmalonic aciduria has been implicated in inhibition of respiratory chain complex II” and “neuropathogenesis of methylmalonic aciduria may involve an inhibition of complex II and the tricarboxylic acid cycle by accumulating toxic organic acids, and synergistic secondary excitotoxic mechanisms” (Abstract).  As further disclosed by Okun et al, “MMA-induced cell damage was reduced by… antioxidants” (Abstract).
In view of the foregoing, one of ordinary skill in the art would have found it obvious to administer alpha-tocotrienol quinone (a known vitamin E derivative exhibiting antioxidant properties (see Paragraph 0165, Example 1) and useful in the treatment of “symptoms associated with mitochondrial myopathies” including, for example, “Complex II deficiency”, as taught by Miller et al) “as the sole active pharmaceutical agent [or]... in combination with one or more… antioxidant compounds” for the treatment of a condition which “involves inhibition of respiratory chain complex II” in which the damage therein is “reduced by… antioxidants” (i.e., methylmalonic aciduria, as taught by Okun et al).
As such, instant claims 1-2 and 9 are rejected as prima facie obvious.
Instant claim 8 is drawn to the method wherein the compound (e.g., alpha-tocotrienol quinone) is able to cross the blood-brain barrier to provide a therapeutic level of compound in the CNS.
It is asserted, absent evidence to the contrary, that alpha-tocotrienol quinone is able to cross the blood-brain barrier to provide a therapeutic level of compound in the CNS.  As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  
Accordingly, instant claim 8 is also rejected as prima facie
Instant claims 11 and 13 are drawn to the method of claim 9 wherein the alpha-tocotrienol quinone comprises at least 80% by weight of the material present in the preparation, excluding the weight of any added pharmaceutical carriers or excipients (claim 11), more specifically, at least 95% by weight (claim 13).
As taught by Miller et al, “the invention relates to the use of a formulation comprising alpha-tocotrienol quinone having a purity of 75% to 99%” (Paragraph 0037) “or at least 99%, prior to the addition of any pharmaceutical carriers or excipients, or any additional active agents” wherein “[t]he same numerical purity levels can also be used... by any other relative measure (such as weight/volume)” (Paragraph 0125).
As such, instant claims 11 and 13 are also rejected as prima facie obvious. 
Instant claim 19 is drawn to the method of claim 1 wherein the individual has one or more symptoms such as progressive encephalopathy, dehydration, feeding problems, and so on.
It is asserted, absent evidence to the contrary, that the treatment of a patient suffering from methylmalonic aciduria would necessarily entail the treatment of a patient exhibiting one or more symptoms of methylmalonic aciduria including, for example, progressive encephalopathy, dehydration, feeding problems, and so on.  
Furthermore, Miller et al specifically identify treatment of conditions exhibiting symptoms including, for example, progressive encephalopathy (Paragraph 0024). 
As such, instant claim 19 is also rejected as prima facie obvious.
Instant claims 20 and 22 are drawn to the methods of claims 1 and 2, respectively, wherein the alpha-tocotrienol quinone
Miller et al specifically teaches production of alpha-tocotrienol quinones “from Natural Extracts” (Paragraph 0121) as well as “a potential source of natural tocotrienols” (Paragraph 0123).
As such, instant claims 20 and 22 are also rejected as prima facie obvious.
Claims 4 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al (US 2010/0273892 – provided in Applicant’s IDS dated 3/22/2021) in view of Okun et al (J Biol Chem 277:14674-14680, 2002 – provided in Applicant’s IDS dated 3/22/2021) as applied to claims 1-2, 8-9, 11, 13, 19-20 and 22 above, in further view of Fowler et al (J Inherit Metab Dis 31:350-360, 2008).
Claims 4 and 16 are drawn to the methods of treating methylmalonic aciduria of claims 1 and 9, respectively, wherein the individual to be treated is suffering from one or more mutations in the MUT gene.
As discussed above, Miller et al in view of Okun et al render obvious the instantly claimed method of treating methylmalonic aciduria comprising administering alpha-tocotrienol quinone to an individual in need thereof.
However, Miller et al in view of Okun et al do not specify the treatment of methylmalonic aciduria in a patient also suffering from one or more mutations in the MUT gene.
Yet, as taught by Fowler et al, “[s]everal mutant genetic classes that cause isolated methylmalonic acidurias (MMAuria) are known” including defects in mut0 and mut- (Abstract; see also Table 1 and Table 2).
Accordingly, in further view of Fowler et al, it would have been obvious to apply the method of Miller et al in view of Okun et al specifically to treat methylmalonic aciduria in a patient in need thereof which is suffering from one or more mutations in the MUT gene.  It would have been obvious to do so in the recognition that mutations in the MUT gene are commonly associated with methylmalonic aciduria and it would have been obvious to treat said patients with a reasonable expectation of success.
As such, claims 4 and 16 are also rejected as prima facie obvious. 
Claims 1-2, 8-9, 11, 13, 19-20 and 22 are ADDITIONALLY rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandes et al (Cell Mol Neurobiol 31:775-785, 2011 – published 3/22/2011 -– provided in Applicant’s IDS dated 3/22/2021) in view of Osakada et al (Neuropharmacol 47:904-915, 2004 – provided in Applicant’s IDS dated 3/22/2021) and Shrader et al (Biorg Med Chem Lett 21:3693-3698, 2011 – published 4/24/2011 – provided in Applicant’s IDS dated 3/22/2021).
Instant claim 1 is drawn to a method of treating methylmalonic aciduria (as elected by Applicant (claim 2)) in an individual, comprising administering a therapeutically effective amount of alpha-tocotrienol quinone (more specifically, in a composition comprising 50 mg to 400 mg alpha-tocotrienol quinone and further comprising one or more pharmaceutical carriers/excipients (claim 9)) to an individual suffering from methylmalonic aciduria.  
As thus summarized, the elected invention reads on claims 1-2 and 9.
As taught by Fernandes et al, “[m]ethylmalonic acidemia… [is a] frequent organic aciduria… characterized by predominant blood accumulation of methylmalonic acid (MMA)” (Page 775, Column 2).  As further taught by Fernandes et al, while “intrastriatal injection of MMA… induced in vitro and in vivo lipid peroxidation and protein oxidative damage [“in striatum of young rats” (Page 779, Columns 1-2), further noting that “the striatium is mainly affected in methylmalonic… acidemia” (Page 780, Column 2)]… lipid oxidative damage was attenuated or prevented, pending on the doses utilized, by the free radical scavengers α-tocopherol” (Abstract; see also Page 777, Column 1 (describing administration of “10 or 20 µM trolox (soluble α-tocopherol; TRO)”) and Page 779, Figure 1C).  As such, Fernandes et al conclude that, “[b]ased on the present findings… that oxidative stress plays a role in this disease and that antioxidants prevent the oxidative damage induced by MMA… it is conceivable that administration of antioxidants as adjuvant agents to the usual therapy of methylmalonic acidemia may be useful” (Page 783, Column 1). 
As such, the method of Fernandes et al differs from that instantly claimed in that Fernandes et al teach the administration of a composition comprising a therapeutically effective alpha-tocopherol (and further comprising one or more pharmaceutical carriers/excipients) for the treatment of methylmalonic aciduria, as opposed to alpha-tocotrienol quinone (more specifically, 50 mg to 400 mg).
Yet, as taught by Osakada et al, alpha-tocotrienol provides the most potent neuroprotection among vitamin E analogs on cultured striatal neurons (Title).
And as further taught by Shrader et al, “α-tocotrienol quinone (ATQ3) is a metabolite of α-tocotrienol [“conversion of the parent α-tocotrienol to ATQ3 metabolite was monitored in vivo” (Page 3694, Column 2)] and… a potent cellular protectant against oxidative stress and aging.  ATQ3 is orally bioavailable [and] crosses the blood-brain barrier” (Abstract) and is “readily distributed into the brain” (Page 3694, Column 2).
Based further on Osakada et al and Shrader et al, it would have been prima facie obvious to modify the method of Fernandes et al so as to administer α-tocotrienol quinone in place of alpha-tocopherol for the treatment of methylmalonic aciduria.  It would have been obvious to do so considering that alpha-tocotrienol (not alpha-tocopherol) provides the most potent neuroprotection among vitamin E analogs on cultured striatal neurons (as taught by Osakada et al) and α-tocotrienol quinone (ATQ3) is a metabolite of α-tocotrienol.
Furthermore, in doing so, it would have been obvious to determine the optimal amount of α-tocotrienol quinone to administer to said patient.  As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the concentration of active ingredient in a pharmaceutical formulation is clearly a result-effective variable.  Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentration of α-tocotrienol quinone to include in the formulation in order to best achieve the desired results.
Based on all of the foregoing, instant claims 1-2 and 9 are rejected as prima facie obvious.
Instant claim 8 is drawn to the method wherein the compound (e.g., alpha-tocotrienol quinone) is able to cross the blood-brain barrier to provide a therapeutic level of compound in the CNS.
It is asserted, absent evidence to the contrary, that alpha-tocotrienol quinone is able to cross the blood-brain barrier to provide a therapeutic level of compound in the CNS.  As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  
Accordingly, instant claim 8 is also rejected as prima facie obvious.
Instant claims 11 and 13 are drawn to the method of claim 9 wherein the alpha-tocotrienol quinone comprises at least 80% by weight of the material present in the preparation, excluding claim 11), more specifically, at least 95% by weight of the tocotrienols/ tocotrienol quinones (claim 13).
As taught by Shrader et al, “[a]nalytically pure (R)-α-tocotrienol quinone was obtained” (Page 3694, Column 1) and there is nothing to suggest any other tocotrienols/tocotrienol quinones were included in the formulations comprising α-tocotrienol quinone.
As such, instant claims 11 and 13 are also rejected as prima facie obvious. 
Instant claim 19 is drawn to the method of claim 1 wherein the individual has one or more symptoms such as progressive encephalopathy, dehydration, feeding problems, and so on.
It is asserted, absent evidence to the contrary, that the treatment of a patient suffering from methylmalonic aciduria would necessarily entail the treatment of a patient exhibiting one or more symptoms of methylmalonic aciduria including, for example, progressive encephalopathy, dehydration, feeding problems, and so on.  
As such, instant claim 19 is also rejected as prima facie obvious.
Instant claims 20 and 22 are drawn to the methods of claims 1 and 2, respectively, wherein the alpha-tocotrienol quinone is in the naturally occurring tocotrienol configuration.
Shrader et al specifically teaches production of alpha-tocotrienol quinones “starting from an Elaeis guineensis extract” (Page 3694, Column 1).
As such, instant claims 20 and 22 are also rejected as prima facie obvious.
Claims 4 and 16 are ADDITIONALLY rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandes et al (Cell Mol Neurobiol 31:775-785, 2011 – published 3/22/2011 -– provided in Applicant’s IDS dated 3/22/2021) in view of Osakada et al (Neuropharmacol 47:904-915, 2004 – provided in Applicant’s IDS dated 3/22/2021) and Shrader et al (Biorg Med Chem Lett 21:3693-3698, 2011 – published 4/24/2011 – provided in Applicant’s IDS dated 3/22/2021) as applied to claims 1-2, 8-9, 11, 13, 19-20 and 22 above, in further view of Fowler et al (J Inherit Metab Dis 31:350-360, 2008). 
Claims 4 and 16 are drawn to the methods of treating methylmalonic aciduria of claims 1 and 9, respectively, wherein the individual to be treated is suffering from one or more mutations in the MUT gene.
As discussed above, Miller et al in view of Okun et al render obvious the instantly claimed method of treating methylmalonic aciduria comprising administering alpha-tocotrienol quinone to an individual in need thereof.
However, Miller et al in view of Okun et al do not specify the treatment of methylmalonic aciduria in a patient also suffering from one or more mutations in the MUT gene.
Yet, as taught by Fowler et al, “[s]everal mutant genetic classes that cause isolated methylmalonic acidurias (MMAuria) are known” including defects in mut0 and mut- (Abstract; see also Table 1 and Table 2).
Accordingly, in further view of Fowler et al, it would have been obvious to apply the method of Miller et al in view of Okun et al specifically to treat methylmalonic aciduria in a patient in need thereof which is suffering from one or more mutations in the MUT gene.  It would have been obvious to do so in the recognition that mutations in the MUT gene are commonly associated with methylmalonic aciduria and it would have been obvious to treat said patients with a reasonable expectation of success.
As such, claims 4 and 16 are also rejected as prima facie obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611